DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1, Claims 1-6 and 8-13 in the reply filed on July 18, 2022 is acknowledged.  Claims 7 and 14-20 have been withdrawn.  Action on the merits is as follows:

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, ”the fourth resin layer overlaps either the first resin layer or the second resin layer as viewed from above the first surface”  must be shown or the feature(s) canceled from the claim(s).  Examiner also notes that is hard to determine what is the first, second, third and fourth resin layers as the claim language is not parallel to the labels of these features in the specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over UCHIDA et al. (UCHIDA) (US 2020/0020669 A1).
	In regards to claim 1, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses a semiconductor device (Figs. 1, 2, 3, 10) comprising: a circuit board (item 10) comprising a plurality of electrodes (item 17) provided on a first surface, a first resin layer (item 40) provided on the first surface around the electrodes (item 17), and a second resin layer (items 50, 80, or outer item 80, Fig. 10) provided on the first resin layer (item 40); a first semiconductor chip (item 30) connected to a first one of the electrodes (item 17); a second semiconductor chip (item 70) provided above the first semiconductor chip (item 30), being larger than the first semiconductor chip (item 30), and connected to a second one of the electrodes (item 17) via a metal wire (item 75); and a third resin layer (central item 80, Fig. 10) provided between the first semiconductor chip (item 30) and the second semiconductor chip (item 70) and between the second resin layer (items 50, 80, or outer item 80, Fig. 10) and the second semiconductor chip (item 70), and covering the first semiconductor chip (item 30).
	It would have been obvious to one of ordinary skill in the art to combine various embodiments of UCHIDA for the purpose of protection, adhesion and design choice
	In regards to claim 2, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein the second resin layer (items 50 or outer item 80, Fig. 10) surrounds the first semiconductor chip (item 30) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the second resin layer in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 3, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the second resin layer (item 50) is located between the first semiconductor chip (item 30) and the second electrode (outermost item 17) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the second resin layer outermost item 17 (second electrode) in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 4, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the second resin layer (items 50, 80, or outer item 80, Fig. 10) is located outside an outer edge of the second semiconductor chip (item 70) and overlaps the first resin layer (item 40) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the first and second resin layer in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 5, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the second resin layer (items 50, 80, or outer item 80, Fig. 10) is located outside an outer edge of the third resin layer (central item 80, Fig. 10) and overlaps the first resin layer (item 40) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits second and third resin layers in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 6, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an inner edge of the second resin layer (item 50 or outer item 80, Fig. 10) is located outside an outer edge of the first semiconductor chip (item 30) and overlaps the first resin layer (item 40) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the first and second resin layers in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 7, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an inner edge of the first resin layer (item 40) substantially overlaps an inner edge of the second resin layer (item 50 or outer item 80, Fig. 10) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits these features in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 8, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the second semiconductor chip (item 70) is located outside an outer edge of the first semiconductor chip (item 30) and is located between the second electrode (outermost item 17) and the first semiconductor chip (item 30) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the outermost item 17 in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.

	In regards to claim 9, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the second semiconductor chip (item 70) substantially overlaps an outer edge of the third resin layer (central item 80, Fig. 10) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the third resin layer in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 10, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses further comprising a fourth resin layer (item 20) provided between the circuit board (item 10) and the first semiconductor chip (item 30), wherein the third resin layer (central item 80, Fig. 10) covers the first semiconductor chip (item 30) and the fourth resin layer (item 20).
	In regards to claim 11, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the fourth resin layer (item 20) overlaps either the first resin layer (item 40) or the second resin layer (items 50, 80 or outermost 80, Fig. 10) as viewed from above the first surface.
	In regards to claim 12, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) does not specifically disclose wherein outer edges of the first and second resin layers have a step.
	It would have been obvious to modify the invention to include first and second resin layer with outer edges having a step, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

	In regards to claim 13, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) does not specifically disclose wherein inner edges of the first and second resin layers have a step.
	It would have been obvious to modify the invention to include to include first and second resin layer with inner edges having a step, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 22, 2022